        Case 1:18-cr-00889-JMF Document 77 Filed 05/26/20 Page 1 of 3

                                                                       Daniel A. Schnapp
                                                                       Partner
                                                                       T 212-940-3026
                                                                       dschnapp@nixonpeabody.com

                                                                       Tower 46
                                                                       55 West 46th Street
                                                                       New York, NY 10036-4120
                                                                       212-940-3000




May 26, 2020

Hon. Jesse M. Furman
United States District Judge
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

RE: Ibrahim Mizrahi
    Case No. 18-CR-889 (JMF), USM Number 86309-054

Dear Judge Furman:

         As the Court is aware, this Firm is immigration counsel to Mr. Ibrahim Mizrahi. We
write to respectfully request an additional 60-day extension of Mr. Mizrahi’s voluntary
surrender date due to his poor physical health and the extraordinary circumstances surrounding
the worldwide outbreak of the Coronavirus pandemic (“Coronavirus” or “COVID-19”), without
prejudice to a further request in 60 days from May 29th, 2020. The Government has consented
to this request.

                                    Background

        Mr. Mizrahi was sentenced to serve 18 months in prison and pay restitution in the
amount of $998,000 as a result of his guilty plea. Dkt. No. 1661. Previously, we advised the
Court that Mr. Mizrahi was prepared to surrender into FCI Allenwood, where it was anticipated
that he would be placed into removal proceedings pursuant to the Institutional Hearing Program.

        We previously requested that the Court adjourn Mr. Mizrahi’s voluntary surrender date,
then-scheduled for February 28th, 2020, for a period of 30 days, to permit him to compile
significant documentation necessary for his upcoming immigration court hearing. On February
5th, 2020, the Court granted our application. On March 25th, 2020, we requested an additional
60 day extension due to Mr. Mizrahi’s vulnerability to Covid-19, which the Court granted,
without prejudice to an additional extension should the Coronavirus pandemic remain a
problem. Mr. Mizrahi’s current voluntary surrender date is May 29th, 2020.
Case 1:18-cr-00889-JMF Document 77 Filed 05/26/20 Page 2 of 3
Case 1:18-cr-00889-JMF Document 77 Filed 05/26/20 Page 3 of 3
